DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/US2019/039929 filed on 28 Jun. 2019 which claims benefit under 35 USC 119(e) to US provisional application No. 62/693,758 filed on 3 Jul. 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 17 Dec. 2020 and 7 Sep. 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Ritter et al. (US 2016/0272593 A1; published 22 Sep. 2016; see IDS filed on 17 Dec. 2020).

	Regarding claim 6, Ritter et al. disclose 
    PNG
    media_image1.png
    81
    202
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    122
    93
    media_image2.png
    Greyscale
 (see [0323], [0325]).  These read on a composition of matter comprising a compound of formula  
    PNG
    media_image3.png
    87
    105
    media_image3.png
    Greyscale
 wherein Ar comprises a moiety having a substituted or functionalized aryl ring to which 18F- is coupled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US 2016/0272593 A1; published 22 Sep. 2016; see IDS filed on 17 Dec. 2020), in view of Kantner (University of Bath-Dissertation; published 2015; see attached 892) and Li et al. (US 2016/0015838 A1; published 21 Jan. 2016; see IDS filed on 17 Dec. 2020).

	Ritter et al. teach as discussed above.  Ritter et al. teach fluorination of organic compounds (see title).  Ritter et al. teach that phenofluor is capable of site-specific substitution of hydroxyl groups with non-carrier added 18F fluoride in one-step.  The use of readily available phenols and alcohols as labeling precursors allows rapid access to new PET probes (see [0011]-[0012]).  The fluorination method can tolerate a wide range of functional groups (see [0013]).  Ritter et al. teach compounds of formula 
    PNG
    media_image4.png
    244
    250
    media_image4.png
    Greyscale
 wherein R8 may be –SO2R8a (see [0041]).  Ritter al. teach that is certain embodiments the hydroxyl group containing organic substrate is vinyl (see [0227]).  Ritter et al. teach compounds of formula 
    PNG
    media_image2.png
    122
    93
    media_image2.png
    Greyscale
 and (see [0325]).  Ritter et al. teach kits comprising a container with compound therein.  The fluorination agent can be provided in any form, e.g. dried (powder). It is preferred that the fluorination agent is substantially pure (see [0049], [0283], [0302]-[0308]).  Ritter et al. teach 18F-fluoride sources (see [0286]-[0289]).  Ritter et al. teach organic solvents such as toluene, benzene, etc (see [0290]). Ritter et al. teach that in certain embodiments the ion exchange reaction is carried out using an ion exchange resin (see [0044]-[0046]).  In certain embodiments, between approximately between 5 and 100 mg of anion exchange media is used (see [0239], [0258]).
	Ritter et al. do not disclose a composition of matter or a kit comprising such a composition having the general formula 
    PNG
    media_image5.png
    190
    146
    media_image5.png
    Greyscale
 wherein AR comprises an aryl ring to which 
    PNG
    media_image6.png
    86
    95
    media_image6.png
    Greyscale
 is coupled optionally further comprising the composition in a container of a kit or further comprising an organic solvent or a [18F]fluoride.  Ritter et al. do not disclose 
    PNG
    media_image7.png
    190
    145
    media_image7.png
    Greyscale
.  Ritter et al. do not disclose  
    PNG
    media_image8.png
    120
    135
    media_image8.png
    Greyscale
 optionally further comprising a peptide biomolecule having an -SH moiety.
	Kantner teaches bioconjugation strategies through thiol-alkylation of peptide and proteins (see title).  Kantner teaches that bioconjugation chemistry involves the covalent attachment of appropriate ligands functionalized with suitable linker functional groups to biomolecules such as proteins.  The biomolecule may be a peptide, protein, etc (see pg. 2). Kantner teaches PET imaging.  Positron emitters such as 18F are currently incorporated into compounds such as deoxyglucose and administered to patients (see pgs. 6-7). Vinyl sulfone is a Michael acceptor utilized in the production of bioconjugates via thioether bond formation.  Vinyl sulfone has been utilized to attach various ligands to thiol containing biomolecules such as fluorophores (see pg. 25; Fig. 1.19).  Kantner teaches the reaction of phenyl vinyl sulfone (see pgs. 43, Fig. 2.12; Fig. 3.7).
	Li et al. teach vinylsulfone-based 18F-labeling compositions and methods and uses thereof (see title).  Li et al. teach a new class of radioactive labeling agents capable of chemo-selective labeling of a target compound.  Radioactive labeling agents will generally include a vinyl sulfone functional group and a radioactive labeling isotope having the general formula *R-L-VS, where R is a radioactive isotope, L is a linking group, and VS is a vinylsulfone (see [0011]).  Proteins and peptide will generally include at least one cysteine residue or a free thio reactive functional group (see [0015], [0019]).  Li et al. teach that neurotensin receptors play key roles in cancer growth (characterized by dysregulated cellular growth) and survival (see [0090]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds and kits of Ritter et al. (compounds of formulas 
    PNG
    media_image4.png
    244
    250
    media_image4.png
    Greyscale
 and 
    PNG
    media_image9.png
    134
    169
    media_image9.png
    Greyscale
 and kit comprising such compounds in a container) by incorporating vinyl sulfone moiety at the R position of the phenyl ring as taught by Kantner et al. and Li et al. because it would advantageously enable bioconjugation and chemoselective radiolabeling target molecules containing a reactive thio functional group.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition and kit taught by Ritter et al. by further incorporating an organic solvent and [18F]fluoride molecule as taught by Ritter et al. because it would advantageously enable 18F-labeling of the obvious vinyl sulfone.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the kit taught by Ritter et al. by further incorporating an ion exchange resin as taught by Ritter et al. because it would advantageously enable exchanging the anion of the compound made obvious by Ritter et al., Kantner et al., and Li et al. with fluoride or HF2 anion.  A person of ordinary skill in the art would have arrived at an ion exchange column comprising 2 to 5 mg of resin composition because Ritter et al. teach that the resin amount can be about 5 mg.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition taught by Ritter et al. (
    PNG
    media_image2.png
    122
    93
    media_image2.png
    Greyscale
) by incorporating vinyl sulfone moiety at the R position of the phenyl ring as taught by Kantner et al. and Li et al. because it would advantageously enable chemoselective radiolabeling target molecules containing a reactive thio functional group.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Ritter et al. by further incorporating a peptide biomolecule having a thiol (-SH) moiety as taught by Kantner et al. and Li et al. because it would advantageously enable a chemoselectively labeled bioconjugate suitable for use in PET.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify method of Ritter et al. ([18F]fluorination of substituted phenols) by performing a fluorination reaction so that a phenyl vinyl sulfone is made as taught by Ritter et al. and Kantner et al. because it would advantageously enable a 18F-labeled phenyl vinyl sulfone suitable for bioconjugation and protein labeling.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Ritter et al. by further performing a Michael addition reaction so that the 18F moiety is coupled to the biomolecule, such as (neurotensin) peptide, thereby forming a 18F-biomolecule conjugate and then optionally use the 18F-biomolecule conjugate in PET to process an in vivo environment such as in a patient diagnosed with cancer as taught by Kantner et al. and Li et al. because it would advantageously enable selective 18F-labeling of cysteine residues under mild condition along with non-invasive PET imaging and diagnosis of disorders such as cancer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618